DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 to 20 are pending, of which claims 1, 8 and 16 are in independent form. Claim 1-20 are rejected under Double Patenting. 

Double Patenting
The nonstatutory obviousness-type double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of Patent No. 10,255,700 B2 (hereinafter referred as 700).  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Application 16/281,843
Co-Pending Application 10,255,700 B2
1.  A method, comprising: receiving, at a processor, stimulus-response data including a digital representation of a stimulus and a digital representation of a response; 

identifying, via the processor, a distribution type from a plurality of distribution types, based on the digital representation of the stimulus; 











identifying, via the processor, a range of inclination values of the distribution type, based on the digital representation of the response; and compiling, via the processor, a compressed multidimensional data profile associated with an object of the stimulus-response data, the compressed multidimensional data profile defined as: 





M(I)=[RI(DT1,I),RI(DT2,I),RI(DT3,I) . . . RI(DTN,I)] where M=the compressed multidimensional data profile, I=an identifier of an individual, RI=the range of inclination values, and DT1 through DTN are the plurality of distribution types.


retrieve a plurality of ranges of inclination values, each range of inclination values from the plurality of ranges of inclination values being uniquely associated with a response from the plurality of responses and its associated distribution type from the plurality of distribution types; and compile a compressed multidimensional data profile based on the plurality of weights, the plurality of distribution types, and the plurality of ranges of inclination values, the compressed multidimensional data profile defined as: 

M(I)=[RI(DT1,I), RI(DT2,I), RI(DT3,I) . . . RI(DTN,I)] where M=the compressed multidimensional data profile, I =individual identifier, RI=a range of inclination values from the plurality of ranges of inclination values, and DT1 through DTN are the plurality of distribution types. 


Since claim 1 is an obvious variant of claim 1 of 700, it is not patentably distinct from claim 1 of 700. Similar rejection are applied to claims 2-20.
This is an obviousness-type double patenting rejection. 

Allowable Subject Matter
Claims 1-20 are allowable if the Double Patenting rejection above is address by the Applicant properly. Furthermore, the allowable subject matter is “a compressed multidimensional data profile associated with an object of the stimulus-response data, the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        5/20/2021